Wheeler, J.
The rules governing the construction of grants, upon questions of boundary, are well settled. (6 Tex. R. 502 ; 9 Id. 97 ; Thomas v. George, 16 Id. 74 ; Bolton v. *465Lann, Id. 96.) They are invoked only when the calls of the grant lead to different results. Then those calls must be adopted which are most consistent with the intention apparent upon the face of the grant, or the presumed intention of the grantor. Hence the rule that the most material and certain calls will control those which are less certain and material; because those are supposed to be most prominent in the mind of the grantor ; and hence, a call for a natural object, as a river, a known stream, a spring, or even a marked tree, will control course and distance. (9 Tex. R. 103-4.) The lines of the survey, as actually marked upon the ground, if they can be found and traced, will control course and distance. But that is where the actual survey can be found and identified as the same called for in the grant. It is not meant that where the grant calls for certain known and established natural or artificial muniments and boundaries, these may be controlled by parol proof of a survey entirely inconsistent, and repugnant to all the calls of the grant. No case has gone to any such extravagant length as that. That would be virtually to destroy the written evidence of title, and substitute parol evidence in its stead.
The question here is, what are the boundaries of the plaintiff’s land ; and upon that question there can be no real difficulty or doubt. The survey and patent under which he claims, call for the southeast and southwest corners and the southern boundary of the Gonzales survey. That evidently was a well known survey; and the manifest intention was to bound the Maxwell survey upon it. Not only the survey, but the evidence proposed by the plaintiff, shows conclusively that it was so intended. . Holding and claiming under this grant, he cannot be permitted now to claim other land, not embraced in his grant, by proving that the Surveyor was mistaken as to the true southeast corner of the Gonzales survey ; and while he called for, and intended to adopt and establish that, as the northeast corner of his survey, and it is consistent with the *466other most material calls of his survey and with adjoining surveys, he really marked and established a corner elsewhere. That would be to contradict by parol the most material calls of his grant. It would not be to make on e or more calls, less material and certain, yield to others more certain and material ; but it would be to annul the most material and certain calls and boundaries, by evidence of boundary less certain and material; and, in effect, to contradict and annul the grant itself. The call for the Gonzales survey.is a call for a known artificial boundary, supposed to be more notorious, and better known and established, and therefore more material and controlling than any other call in the survey and grant; and if any of the other calls were inconsistent with that, they must yield to it. That evidently was the principal object of bounary, had in making the survey and grant; and, consequently, must prevail over all others. (6 Tex. R. 511.) It was adopted and intended as the certain and established northern boundary of the survey, and must be so regarded. To admit evidence of a different boundary would be to contradict and annul the grant.
There manifestly is no error in the judgment and it is affirmed.
Judgment affirmed.